DETAILED ACTION
	Claims 21-27 and 30-31 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 21-27 and 30-31) in the reply filed on 05/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
	Claim 21 recites “wherein the substrate loading capacity of the variant of ketoreductase enzyme is not less than about 100 g/L.”  The specification, page 4, describes “increase in substrate loading capacity of the enzyme,” which indicates that loading capacity is an intrinsic property of the ketoreductase enzyme.  As such, claim 21 is NOT interpreted as requiring any particularly amount of 3-quinuclidinone substrate be present.  Rather, claim 21 is only interpreted as the ketoreductase enzyme requiring a latent intrinsic property of having the substrate loading capacity required.
	Isotani et al. (Production of (R)-3-Quinuclidinol by E. coli Biocatalysts Possessing NADH-Dependent 3-Quinuclidinone Reductase (QNR or bacC) from Microbacterium luteolum and Leifsonia Alcohol Dehydrogenase (LSADH), Int. J. Mol. Sci. 13 (2012): 13542-53) describe that for some ketoreductase enzymes “a high concentration of 3-quinuclidinoe has an inhibitory effect on the enzyme catalysts.” Isotani et al., page 13546.  As shown in Table 2, above a critical concentration of substrate the activity of the enzyme drops from its maximum.  As such, the term “substrate loading capacity” has a common and ordinary meaning in the prior art of the maximum amount of substrate that an enzyme can tolerate before there is a drop off in activity as a result of an inhibitory effect of the substrate.  However, it is understood in the prior art that not all 3-quinuclidinol reductase exhibit substrate inhibition or significant et al. (Highly Efficient Synthesis of R)‑3-Quinuclidinol in a Space-Time Yield of 916 g L Using a New Bacterial Reductase ArQR, Organic Lett. 15 (2013): 4917-19), Table 1, describe a reductase from Agrobacterium radiobacter showing no 3-quinuclidinone substrate inhibition up to a concentration of 242 g/L of 3-quinuclidinone-HCl.  
	Claim 21 recites a “variant of ketoreductase enzyme derived from Rhodotorula ruba” and “variant of glucose dehydrogenase derived from Bacillus megaterium.”  Page 4 of the specification has a definition of “variant” that states enzymes derived from the amino acid sequence from Rhodotorula ruba.  The specification does not describe any amino acid substitutions of any enzyme wherein the working examples appear to employ naturally-occurring or wild-type ketoreductase from R. ruba and glucose dehydrogenase from B. megaterium.  Every enzyme polypeptide is a “variant” of other polypeptides with a different amino acid sequence but having the same enzymatic activity.  As such, “variant” as recited in the claims is not understood as referring to any enzyme that is modified or is specifically a non-naturally-ocurring enzyme/polypeptide.
	It is noted that the process of claim 21 does not require any specific efficiency in converting 3-quinuclidinone to (R)-3-quinuclidinol nor any limitation for time period for performance of the process.
	In claim 24, line 3, “the reaction mixture” is considered to have reasonable antecedent basis in the “reacting” step of claim 23.
Claims 25, 30 and 31 recite “the enzyme” in line 2.  Claim 21, from which claims 25, 30 and 31 depend, recites “variant of ketoreductase enzyme” that is considered to provide antecedent basis for “the enzyme” later recited in claims 25, 30 and 31.  Although two enzymes including glucose dehydrogenase are referenced in claim 21, only “variant of ketoreductase enzyme” is associated with the term “enzyme” in claim 21 such that only “variant of ketoreductase enzyme” is considered to provide antecedent basis for “the enzyme” in claims 25, 30 and 31. 

Claim Objections
Claims 21 and 23 objected to because of the following informalities:  
Claim 21, line 4, recites “both the variant are in cell lysate” which appears to be a typographical error for “both the variants are in cell lysate.”
.  
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 25-26 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzura et al. (Stereoselective synthesis of (R)-3-quinuclidinol through asymmetric reduction of 3-et al. (WO 2014/177492 A1).
Uzura et al., abstract, teach:
A novel nicotinamide adenine dinucleotide phosphate-dependent carbonyl reductase, 3-quinuclidinone reductase, was isolated from Rhodotorula rubra JCM3782. The enzyme catalyzes the asymmetric reduction of 3-quinuclidinone to (R)-3-quinuclidinol. The gene encoding the enzyme was also cloned and sequenced. A 819-bp nucleotide fragment was confirmed to be the gene encoding the 3-quinuclidinone reductase by agreement of the internal amino acid sequences of the purified enzyme. The gene encodes a total of 272 amino acid residues, and the deduced amino acid sequence shows similarity to those of several short-chain dehydrogenase/reductase family proteins. An expression vector, pWKLQ, which contains the full length 3-quinuclidinone reductase gene was constructed. Using Escherichia coli cells coexpressing the 3-quinuclidinone reductase and glucose dehydrogenase (cofactor regeneration enzyme) genes, 618 mM 3-quinuclidinone was almost stiochiometrically converted to (R)-3-quinuclidinol with an >99.9% enantiomeric excess within 21 h of reaction.
The glucose dehydrogenase (GDH) is described as from Bacillus megaterium. Uzura et al., page 620, left column.  That is, Uzura et al. describe use of E. coli as a whole-cell biocatalyst for conversion of 3-quinuclidinone to (R)-3-quinuclidinol.  Specifically, E. coli expressing the described GDH and quinuclidinone reductase is added to a reaction mixture including quinuclidinone-HCl, glucose, and NADP+ wherein “GDH (accession no. D90043) from Bacillus megaterium IAM1030 was used for the regeneration of NADPH in E. coli cells” wherein apparently glucose is oxidized with NADP+ to generate NADPH needed for the rejection of 3-quinuclidinone.  Uzura et al., page 620, left column, and page 621, bridging columns.
However, Uzura et al. teach the use of a whole-cell biocatalyst expressing GDH and 3-quinuclidinone reductase and do not expressly teach a cell lysate containing those enzymes for conversion of 3-quinuclidinone to (R)-quinuclidinol.
Tschentscher et al., abstract, similarly relates to a “Process for production of (R)-3-Quinuclidinol by reduction of Quinuclidin-3-one with cofactor and oxidoreductase,” i.e. 3-quinuclidinone reductase.  Tschentscher et al. teach the use of an “alcohol dehydrogenase can, in addition, be added for et al., page 17, last paragraph.
Tschentscher et al., Example 7, describe that for the conversion of Quinuclidin-3-one to the corresponding (R)-3-Quinuclidinol, “Recombinant Escherichia coli carrying the gene of oxidoreductase of SEQ ID NO: 1 was cultured as described in example 4. 18 hours post induction 30 g of harvested cells were resuspended in 100 ml of 100 mM triethanolamine (TEA) Buffer, pH 7.0 supplemented with 2 mM MgCI2 and disrupted with French press. The obtained lysate was clarified by centrifugation at 6000 g for 10 min at 4 ° C. For the reduction of 1.5 g 3-Quinuclidinone 250 μΙ of enzyme solution (1125 U) was added to the 4.05 ml 100 mM TEA buffer, pH 6.5 supplemented with 2 mM MgCI2, 3 mg NAD, 225 U of Alcohol Dehydrogenase from Pichia capsulate [enzyme for NADH cofactor regeneration] and 5 ml Methyl-2-pentanol.”
That is, Tschentscher et al. teach that it is appropriate to prepare a cell lysate containing a 3-quinuclidinone reductase/oxidoreductase from a recombinant E. coli and add the same to an appropriate reaction mixture for the production of (R)-3-quinuclidinol.
Uzura et al. do not expressly teach a cell lysate containing 3-quinuclidinone ketoreductase from R. ruba and glucose dehydrogenase from B. megaterium for conversion of 3-quinuclidinone to (R)-quinuclidinol.
As discussed, Uzura et al. teach a recombinant E. coli expressing both 3-quinuclidinone reductase/ketoreductase from R. ruba and glucose dehydrogenase from B. megaterium for addition to a reaction mixture containing 3-quinuclidinone, glucose and NADP+ for production of (R)-3-quinuclidinol as a whole-cell biocatalyst. Uzura et al., page 621, bridging columns.  However, Tschentscher et al. teach that it is also appropriate to French press recombinant E. coli expressing a reductase/ketoreductase for reduction of 3-quinuclidinone to (R)-3-quinuclidinol to create a cell lysate for addition to an appropriate reaction mixture.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to form a cell lysate of the recombinant E. coli taught by Uzura et al. expressing 3-quinuclidinone ketoreductase from R. ruba and glucose dehydrogenase from B. megaterium as taught by Uzura et al. and apply the same to an appropriate reaction mixture as taught by Uzura et al.  The ordinarily skilled et al. expressly teach that a cell lysate containing appropriate enzyme(s) can be successfully used to convert 3-quinuclidinone to (R)-3-quinuclidinol such that both a cell lysate and a whole-cell biocatalyst E. coli containing the appropriate enzymes are both expressly taught as equivalent approaches for converting 3-quinuclidinone to (R)-3-quinuclidinol with a reasonable expectation of success.
Regarding 23, the presence of the glucose dehydrogenase and 3-quinuclidinone reductase in the same cell lysate as described above combined with 3-quinuclidinone to produce (R)-3-quinuclidinol meets the features of claim 23, paragraph a. Regarding claim 23, paragraph b., Uzura et al., page 621, right column, state that product is to be solvent extracted (alkalification followed by solvent extraction with 2-ethylhexanol) and analyzed by GLC and HPLC (methods of purification) from any reaction mixture such that the prior art clearly teaches extraction and purifying (R)-3-quinuclidinol.
Regarding recitation in the claims (claims 21, 25, 30 and 31) that the substrate loading capacity of the ketoreductase enzyme is not less than 100 g/L, 125 g/L, 150 g/L and/or 175 g/L, as discussed above the substrate loading capacity property is described as an intrinsic property of the enzyme.  MPEP 2112(III) and (V) provides the following guidance:
III.     A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims.

V.     ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TENDING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT 

"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)

R. rubra by specifying an amino acid sequence, a specific strain from which the ketoreductase is taken or a reference further describing the ketoreductase.  Again, the specification does not describe that the ketoreductase enzyme applied in the working examples are modified in anyway or are not naturally-occurring enzymes.  As such, the ketoreductase recited in the claims and described in the specification appears to be the same ketoreductase (i.e. 3-quinuclidinone reductase) as taught by Uzura et al.
That is, the claims recite a product being the recited ketoreductase defined in terms of a function, property or characteristic being a specific substrate loading capacity of the ketoreductase enzyme as recited.  For the reasons stated above, the 3-quinuclidinone reductase taught by Uzura et al. seems to be identical to the ketoreductase described in the specification and recited in the claims.  Although Uzura et al. is silent regarding the functional characteristic of substrate loading capacity, “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.” That is, "Products of identical chemical composition can not have mutually exclusive properties." MPEP 2112.01(II).  Since for the reasons stated it appears that the ketoreductase (i.e. 3-quinuclidinone reductase) of Uzura et al. and the ketoreductase of the claims are the same, or in the alternative very similar, is evidence or reasoning that shows the 3-quinuclidinone reductase and the recited ketoreductase of the claims as described in the specification therefore have the same properties and characteristics.  “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” MPEP 2112(II). Further, it is noted that Uzura et al. present no evidence that the R. rubra 3-quinuclidinone reductase taught therein has any particularly limited substrate loading capacity since Uzura et al. do not demonstrate a substrate concentration that causes an inhibition of reductase activity or a decrease in the amount of product recovered relative to utilization of a lower concentration of substrate.
Regarding claim 26, “per mL of cell lysate” is interpreted to refer to the entire volume in which enzymatic reduction step of claim 21 occurs.  It is understood in the art that a cell lystate is made by suspending cells in an appropriate aqueous medium and lysing the cells wherein the formed composition is a cell lysate regardless of the amount of aqueous medium added.  Uzura et al., page 621, bridging et al. 
Tschentscher et al., Example 7, states that a cell lysate is formed by harvesting cultured cells and re-suspending the same in a volume of an appropriate buffer.  Specifically, Tschentscher et al., Example 7, describe 30 g of cells suspending in a volume of 100 mL.  As such, the concentration of the ketoreductase enzyme present in the cell lysate will become significantly concentrated relative to the culture in which the cells were grown prior to harvesting.  It is well understood in the art that cell lysates are formed by harvesting cells from a volume of culture and then resuspending the recovered cells in a smaller volume for preparation of a cell lysate.  For example, Uzura et al., page 618, right column, describe R. rubra cells from 4200 mL of culture being suspended in 220 mL of buffer for preparation of a lysate. As such, at the time of filing the ordinarily skilled artisan would have been motivated to form any cell lysate that the prior art may suggest by harvesting a mass of cells from a volume of culture and resuspending such harvested cells in a significantly smaller volume for preparation of a cell lysate since at least Uzura et al. teach that the same is a standard means of producing a cell lysate.
Uzura et al. describe that the concentration of ketoreductase enzyme in the culture is at least approximately 1.6 U/mL (=4.9 U/3 mL of culture).  Upon formation of a cell lysate from the recombinant E. coli taught by Uzura et al. by harvesting a mass of cells from a volume of culture and resuspending the harvested cells in a smaller volume of an appropriate buffer for production of a cell lysate as described by Tschentscher et al., the concentration (U/mL) of ketoreductase enzyme in the cell lysate so produced will be significantly higher than 1.6 U/mL such that at the time of invention the ordinarily skilled artisan would fully recognize that a cell lysate formed by suspending 30 g of the recombinant cells of Uzura et al. in a 100 mL volume will have greater than 4 U/mL of the ketoreductase enzyme.  It is noted that Tschentscher et al., Example 7, describe a cell lysate having 1125 U in a volume of 250 µL (4500 U/mL) of ketoreductase activity due to the concentration of enzymatic activity relative to a cell culture that results from harvesting cells from the culture and resuspending in a smaller volume to produce a cell lysate.

s 21-23, 25-27 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzura et al. and Tschentscher et al. as applied to claims 21-23, 25-26 and 30-31 above, and further in view of Xu et al. (High-level expression of recombinant glucose dehydrogenase and its application in NADPH regeneration, J. Ind. Microbiol. Biotechnol. 34 (2007): 83-90).
Regarding claim 27, Uzura et al. do not provide any indication regarding the amount of glucose dehydrogenase expressed by the recombinant E. coli taught therein.  While Uzura et al. illustrate both the glucose dehydrogenase and 3-quinuclidinone reductase expressed from the same recombinant cell, Tschentscher et al., Example 7 illustrates the enzyme used for cofactor regeneration (an alcohol dehydrogenase in embodiments of Tschentscher et al.) being exogenously provided from a separate source.
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."’ MPEP 2144.05 (II)(A).
	Here, Uzura et al. expressly teach the necessity of the presence of glucose dehydrogenase from Bacillus megaterium for regeneration of NADPH.  That is, glucose dehydrogenase activity is necessary and desirable in an amount to provide an amount of NADPH to allow for optimum of activity of 3-quinuclidinone reductase that utilizes NADPH as a co-substrate. As discussed, Tschentscher et al., Example 7, utilizes an alcohol dehydrogenase as a regeneration enzyme to provide NADH as a co-substrate for the 3-quinuclidinone reductases/oxidoreductase taught therein.
	Since Uzura et al. teach that an amount of a glucose dehydrogenase for NADPH cofactor regeneration is necessary, it is not inventive to discover an optimum or workable amount of alcohol dehydrogenase to be present by routine experimentation when a cell lysate of the recombinant cells as taught by Uzura et al. is employed in a reaction mixture for the reasons stated above.  In the event that the amount of NADPH generated by the glucose dehydrogenase is insufficient to achieve optimal activity, production of cell lysates having high amounts of B. megaterium glucose dehydrogenase are known in the prior art.  For example, Xu et al. teach expression of B. megaterium glucose dehydrogenases in E. coli wherein 1,000 to 1300 U/g wet weight of cells of glucose dehydrogenase activity is achievable.  Xu et al., abstract and page 87, right column.  Xu et al., page 85, right column, states producing a cell lysate by sonication of such cells where it is apparent that a cell lysate of cells having 1000-1300 U/g wet weight of glucose dehydrogenase activity will produce a cell lysate with particularly high glucose dehydrogenase activity above 250 U/mL or otherwise result in glucose dehydrogenase compositions having high amounts of glucose dehydrogenase activity.  At the time of filing, it would have been obvious to add additional B. megaterium to a cell lysate of the recombinant cells taught by Uzura et al. to optimize the amount of glucose dehydrogenase activity for NADPH regeneration including amounts of 250 U/mL or greater as recited in claim 27, since Uzura et al. and Tschentscher et al. teach that an enzyme for cofactor regeneration is required at a sufficient amount of activity to provide adequate reduced cofactor being NADPH or NADH.

Claims 21-26 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzura et al. and Tschentscher et al. as applied to claims 21-23, 25-26 and 30-31 above, and further in view of Pellicer et al. (EP 2796548 A1) and Zhu et al. (WO 2017/202193 A1, filed 05/08/2017) as evidence by Smith (The manufacture of an insulating brick from diatomaceous earth, J. Am. Chem. Ceramic Soc. (1924): 52-60).  A machine English-language translation of Zhu et al. is provided.
As an initial matter, “Diatomaceous earth is also called infusorial earth, bergmehl, tripoli,
moler, fossil earth, white peat, celite, kieselguhr.” Smith, page 52.  As such, celite is considered to be a synonym for diatomaceous earth.
	Claim 24 is considered to require only one of paragraphs b. or c. and not both.
Zhu et al. further relates to the application of a recombinant ketoreductase in preparation of (R)-3-quinuclidinol.  Zhu et al., paras. [0002] and [0012]. It is noted that “(R)-3-quinuclidol” as discussed by Zhu et al. is (R)-3-quinuclidinol as shown by the structure in para. [0012] of Zhu et al. and CAS 25333-42-0 stated in para. [0002] of Zhu et al.
  Uzura et al., page 621, right column, describe recovery of (R)-3-quinuclidinol from an aqueous reaction mixture by alkalification and then extracting with 2-ethylhexanol for analysis by GLC. Zhu et al., para. [0016] teach preparation of preparative amounts of (R)-3-quinuclidinol from an aqueous reaction mixture by “After the reaction, diatomaceous earth is added to the reaction solution and stirred, filtered, 
“[S]election of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP 2144.04(IV)(C).  Here, Zhu et al. teach the method steps of basifying a reaction mixture containing (R)-3-quinuclidinol with NaOH and filtering with diatomaceous earth.  In the absence of any unexpected result, it is prima facie obvious as supported by the authority of MPEP 2144.04(IV)(C) to perform either basifying or filtering with diatomaceous earth as the first step of the purification process followed by the other step particularly in view of Uzura et al. teaching basifying/alkalification as the first step of a purification process of (R)-3-quinuclidinol from an aqueous reaction solution.  
Regarding recitation of stirring of celite (i.e. diatomaceous earth) specifically for 20 minutes to 2 hours at a temperature of 20-30[Symbol font/0xB0]C, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" MPEP 2144.05(II)(A).  Zhu et al. directly states that it is necessary to stir diatomaceous earth with the solution containing (R)-3-quinuclidinol followed by filtering.  Any step of stirring is required to occur over some period of elapsed time.  “[I]t is not inventive to discover the optimum or workable ranges” of time over which such stirring can occur including the broad time period of 20 minutes to 2 hours since stirring must occur over some appropriate time period.  Regarding recitation of a temperature of 20-30[Symbol font/0xB0]C, such a range of temperature includes temperatures considered to be ambient room temperature.  Since Zhu et al. do not state that the stirring of diatomaceous earth into a mixture is done at an elevated or depressed temperature, Zhu et al. implies that such stirring is to be performed at ambient temperature including within the range of 20-30[Symbol font/0xB0]C. Further, the stirring step must occur at some temperature wherein “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”  As such, the purification processes taught by Uzura et al. and Zhu et al
Basifying a reaction mixture containing R)-3-quinuclidinol, to obtain basified/acidified reaction mixture; and
adding celite (i.e. diatomaceous earth) to the basified reaction mixture in step 'a', stirring at 20[Symbol font/0xB0] C.-30° C. for 20 min to 2 h and filtering to obtain aqueous solution of product.
Regarding performance of further steps of:
extracting the product from the aqueous solution obtained in step 'b' using n-butanol and concentrating the extract to dryness to obtain the extracted product;
solubilizing the extracted product obtained in step 'c’ in hot toluene at 80[Symbol font/0xB0] C.-105° C. to obtain solubilized solution; and
 filtering the solubilized solution obtained in step 'd', gradually cooling the filtrate under constant stirring to room temperature to obtain pure crystals of (R)-3-quinuclidinol and recovering the crystals by filtration;
Zhu et al. state that the aqueous solution filtered through diatomaceous earth is to be extracted with n-butanol and then concentrated and crystalized from n-butanol.  The prior art further teaches that (R)-3-quinuclidinol is readily crystalized from toluene.  Pellicer et al., abstract, further teach enzymatic methods for producing (R)-3-quinuclidinol.  In brief, Pellicer et al., para. [0096], describe solvent extracting (R)-3-quinuclidinol from an aqueous reaction mixture, removing the solvent to dryness and “Toluene was added and the mixture was warmed till complete solubility. 3-quinuclidinol crystals appeared after slow cooling of the solution.”
Since Pellicer et al. teach that (R)-3-quinuclidinol can effectively be crystalized from toluene, the ordinarily skilled artisan at the time of filing would have been motivated to crystalize (R)-3-quinuclidinol from toluene since Pellicer et al. teach that the same is particularly advantageous for purifying (R)-3-quinuclidinol.  After solvent extraction of (R)-3-quinuclidinol from an aqueous solution, for example with n-butanol as taught by Zhu et al., the ordinarily skilled artisan would have removed such n-butanol solvent by rotavaporation to dryness since Pellicer et al. teach that the product should be dried before being dissolved in toluene.  Then, as instructed by Pellicer et al., toluene is to be added and the mixture warmed until (R)-3-quinuclidinol is solubilized and then such mixture is slowly cooled to obtain crystals of (R)-3-quinuclidinol.  Regarding the recitation of the toluene specifically at a temperature of 80[Symbol font/0xB0] C.-105° C, et al. explicitly states that toluene is to be warmed such that it is obvious to determine optimum or workable “warm” temperatures including any temperature within the range of 80[Symbol font/0xB0] C.-105° C. See MPEP 2144.05(II)(A).  Regarding that the recitation of the warm/hot toluene solution is to be filtered and then stirred during crystallization, as reviewed above filtration of solutions is common during processes for purifying (R)-3-quinuclidinol.  Upon dissolving any dried product in toluene, it would have been obvious to filter such solution to obtain the benefit of removing any non-dissolved material that may affect crystallization which further extends to a filtration step of removing crystalized (R)-3-quinuclidinol from the remaining solution since filtration is a well-known method for removing a solid from a solution wherein it is clear that purification by crystallization requires removal of the crystal from surrounding solution.  Similarly, at the time of filing the ordinarily skilled artisan would have been motivated to stir such hot/warmed toluene solution to encourage or promote solubilization of dried product in toluene.  Regarding gradual cooling at room temperature, Pellicer et al. directly state that crystallization of (R)-3-quinuclidinol is to occur under slow cooling conditions, which the ordinarily skilled artisan at the time of filing would have readily recognized can be accomplished by setting the hot toluene solution out at room temperature to slowly cool as opposed to on ice or cooler than room temperature that would induce undesirable faster cooling.  
For these reasons, the ordinarily skilled artisan would have been motivated to perform all of method steps (a) through (e) set forth above in order to achieve the benefit of purifying (R)-3-quinuclidinol from an aqueous reaction mixture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/TODD M EPSTEIN/Examiner, Art Unit 1652